     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 1 of 24


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On screening plaintiff’s complaint, this court found plaintiff alleged the following claims:

19   (1) deliberate indifference to his medical needs for the failure of defendants Sahota, Buckman,

20   and Uddin to provide plaintiff accommodations, including a walker and wheelchair, for his

21   mobility problems; (2) excessive force against defendants Vela, Cross, Porter, and Advincula; and

22   (3) violations of the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”)

23   against defendant California State Prison-Sacramento (“CSP-Sac”). (See ECF No. 10.) Before

24   the court are plaintiff’s motions to compel and to appoint counsel. (ECF Nos. 76.) For the

25   reasons set forth below, this court will grant in part plaintiff’s motion to compel further responses

26   from defendants Vela, Cross, Advincula, Porter, Uddin, Buckman, and CSP-Sac; grant in part

27   plaintiff’s motion to compel further responses from defendant Sahota; and deny plaintiff’s motion

28   for appointment of counsel.
                                                        1
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 2 of 24


 1                                        MOTION TO COMPEL

 2   I. Legal Standards

 3      Under Rule 37 of the Federal Rules of Civil Procedure, “a party seeking discovery may move

 4   for an order compelling an answer, designation, production, or inspection.” Fed. R. Civ. P.

 5   37(a)(3)(B). The court may order a party to provide further responses to an “evasive or

 6   incomplete disclosure, answer, or response.” Fed. R. Civ. P. 37(a)(4). “District courts have

 7   ‘broad discretion to manage discovery and to control the course of litigation under Federal Rule

 8   of Civil Procedure 16.’” Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting

 9   Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).

10      The party moving to compel bears the burden of informing the court (1) which discovery

11   requests are the subject of the motion to compel, (2) which of the responses are disputed, (3) why

12   the party believes the response is deficient, (4) why any objections are not justified, and (5) why

13   the information sought through discovery is relevant to the prosecution of this action. McCoy v.

14   Ramirez, No. 1:13-cv-1808-MJS (PC), 2016 WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v.

15   Cambra, No. 1:02-cv-5646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

16      The purpose of discovery is to “remove surprise from trial preparation so the parties can

17   obtain evidence necessary to evaluate and resolve their dispute.” United States v. Chapman

18   Univ., 245 F.R.D. 646, 648 (C.D. Cal. 2007) (quotation and citation omitted). Rule 26(b)(1) of

19   the Federal Rules of Civil Procedure offers guidance on the scope of discovery permitted:

20                  Parties may obtain discovery regarding any nonprivileged
                    information that is relevant to any party's claim or defense and
21                  proportional to the needs of the case, considering the importance of
                    the issues at stake in the action, the amount in controversy, the
22                  parties' relative access to relevant information, the parties' resources,
                    the importance of the discovery in resolving the issues, and whether
23                  the burden or expense of the proposed discovery outweighs its likely
                    benefit. Information within this scope of discovery need not be
24                  admissible in evidence to be discoverable.
25      “Relevance for purposes of discovery is defined very broadly.” Garneau v. City of Seattle,

26   147 F.3d 802, 812 (9th Cir. 1998). “The party seeking to compel discovery has the burden of
27   establishing that its request satisfies the relevancy requirements of Rule 26(b)(1). Thereafter, the

28   party opposing discovery has the burden of showing that the discovery should be prohibited, and
                                                        2
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 3 of 24


 1   the burden of clarifying, explaining or supporting its objections.” Bryant v. Ochoa, No. 07cv200

 2   JM (PCL), 2009 WL 1390794, at *1 (S.D. Cal. May 14, 2009) (internal citation omitted).

 3   II. Analysis

 4          Plaintiff filed the present motion to compel on October 9, 2020. (ECF No. 76).

 5   Defendant Sahota filed an opposition on October 28. (ECF No. 78.) Defendants Vela, Cross,

 6   Advincula, Porter, Uddin, Buckman, and CSP-Sac, who are represented by separate counsel, filed

 7   an opposition on November 3. (ECF No. 81.) Plaintiff challenges a number of defendants’

 8   responses. Plaintiff’s challenges to responses from defendants Vela, Cross, Advincula, Porter,

 9   Uddin, Buckman, and CSP-Sac are addressed in the following section. Plaintiff’s challenges to

10   responses from defendant Sahota are addressed thereafter.

11          A. Motion to Compel Discovery Responses from Defendants Advincula, Cross,

12                  Porter, Uddin, Vela, Buckman, and CSP-Sac

13          Request for Production No. 1

14                  Video of all camera footage showing plaintiff walking on C Facility
                    sitting or laying in the breezeway, walking into the ZZ cell hallway
15                  or any other footage of plaintiff from 6.7.18 and 6.8.18.
16                  Response to Request for Production No. 1

17                  Defendants object to this request on the grounds that it is vague,
                    ambiguous, unduly burdensome, irrelevant to the claims and
18                  defenses in this action, not proportional to the needs of the case.
                    Without waiving the objections, defendants have no video footage
19                  responsive to this request in their custody or control. Defendants
                    believe that at one point CSP-Sac did possess video footage. The
20                  institution can no longer locate it despite a diligent search.
                    Defendants presume the footage has either been misplaced or
21                  inadvertently deleted.
22   (ECF No. 76 at 10.)

23          Plaintiff seeks the video footage to support his excessive force claim. He contends it is

24   “highly likely” defendants and/or their attorneys destroyed the video footage to prevent it from

25   being discovered in this case. Plaintiff argues that he has repeatedly requested the video footage

26   since shortly after the incident and defendants knew it was relevant. (See ECF No. 76 at 10-11.)
27   Defendants simply reiterate their contention that they have diligently sought the video footage

28   and have been unable to locate it. (See ECF No. 81 at 3.)
                                                       3
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 4 of 24


 1          This court agrees that plaintiff is entitled to seek an explanation for the destruction of the

 2   video footage. Defendants do not refute plaintiff’s contentions that the footage is relevant or that

 3   plaintiff has repeatedly sought the video footage since he filed this suit shortly after the incident

 4   on June 8, 2018. Plaintiff may have the right to seek sanctions if he can show: “(1) the party

 5   having control over the evidence had an obligation to preserve it when it was destroyed or altered;

 6   (2) the destruction or loss was accompanied by a ‘culpable state of mind;’ and (3) the evidence

 7   that was destroyed or altered was ‘relevant’ to the claims or defenses of the party that sought the

 8   discovery.” Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494, 509 (D. Md. 2009) (quoting

 9   Thompson v. U.S. Dept. of Housing and Urban Dev., 219 F.R.D. 93, 101 (D. Md. 2003)); see

10   also Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 520-21 (D. Md. 2010); In re

11   Napster, Inc. Copyright Litig., 462 F.Supp.2d 1060, 1070–78 (N.D. Cal. 2006).

12          Accordingly, this court will grant plaintiff’s motion to compel a further response to

13   Request for Production No. 1.

14          Request for Production No. 2

15                  Video footage from all C Facility cameras showing what yard
                    area[]s, angles, structures or pathways were able to observe on 6.7.18
16                  and 6.8.18.
17                  Response to Request for Production No. 2

18                  Defendants object to this request on the grounds that it is vague,
                    ambiguous, unduly burdensome, irrelevant to the claims and
19                  defenses in this action, not proportional to the needs of the case.
                    Without waiving the objections, defendants have no video footage
20                  responsive to this request in their custody or control. Defendants
                    believe that at one point CSP-Sac did possess video footage. The
21                  institution can no longer locate it despite a diligent search.
                    Defendants presume the footage has either been misplaced or
22                  inadvertently deleted.
23   (ECF No. 76 at 11.)

24          Plaintiff’s argues that he requires this information to show just what the missing video

25   footage would have captured. (See ECF No. 76 at 11-12.) However, again, defendants make no

26   attempt to challenge plaintiff’s assertions. (See ECF No. 81 at 3.) Plaintiff is not seeking video
27   footage from the June 2018 dates. Rather, he is seeking any video footage that would show the

28   areas that the missing June 8, 2018 video would have shown. Defendants make no attempt to
                                                         4
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 5 of 24


 1   explain why such video footage is unavailable. They will be required to provide further

 2   explanation.

 3          Request for Production No. 3

 4                  All documents that mention or construe any staff assignment,
                    notices, confidential appeal inquiries, e-mails, interview statements,
 5                  interview directives, assessments of all inmate appeals filed by
                    plaintiff in 2018, while he was incarcerated at CSP-Sac. This should
 6                  include but is not limited to all appeal reports compiled by defendants
                    concerning defendants or plaintiff’s allegations against CSP-Sac and
 7                  defendants. It should be noted that these documents were not
                    attached to plaintiff’s appeals and at all times he was told staff
 8                  inquiries and confidential inquiries etc. will not be shared with him.
 9                  Response to Request for Production No. 3

10                  Defendants object to this request on the grounds that it is compound,
                    does not describe with reasonable particularity a category of
11                  documents to be produced, seeks inadmissible character evidence,
                    vague, ambiguous, unduly burdensome, irrelevant to the claims and
12                  defenses in this action, not proportional to the needs of the case.
                    Defendants object to this request to the extent it calls for confidential
13                  documents and/or documents contained in defendants’ personnel
                    files. Such documents are protected by official information privilege
14                  and California Evidence Code section 1040. To the extent this
                    request seeks non-confidential portions of plaintiff’s inmate appeals,
15                  and/or incident or rules violation report documents, defendants
                    object that these documents are contained within plaintiff’s central
16                  file and, therefore, are equally available to him. Without waiving
                    objections, defendants produce the non-confidential portions of
17                  plaintiff’s inmate appeal records submitted between June 7, 2018 and
                    November 30, 2018.
18

19   (ECF No. 76 at 12-13.)

20          This court agrees with defendants that plaintiff’s request is too broad and, in some
21   respects, vague. Plaintiff does little to remedy those problems in his argument in support of his

22   motion. (See ECF No. 76 at 13-14.) However, in their argument in opposition to plaintiff’s

23   motion, defendants recognize that plaintiff is seeking documents that may contain information

24   regarding his appeals. Because such information is relevant to plaintiff’s claims that defendants

25   had knowledge of his physical disabilities, among other things, this court considers plaintiff’s

26   motion to compel responses to that request.
27   ////

28   ////
                                                        5
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 6 of 24


 1          Defendants cite three state regulations regarding the release of confidential information.

 2   See Cal. Code Regs. tit. 15, §§ 3048.9,1 3321(a), 3450(d) & (e). However, in §1983 cases,

 3   federal law, not state law, applies to resolve the question of privileges. See Kerr v. U.S. Dist.

 4   Court for the N. Dist. of Cal., 511 F.2d 192, 197 (9th Cir. 1975), aff’d,426 U.S. 394 (1976);

 5   Bryant v. Armstrong, 285 F.R.D. 596, 604 (S.D. Cal. 2012). This rule applies to the discovery of

 6   personnel files, despite claims of state-created privileges. Miller v. Pancucci, 141 F.R.D. 292,

 7   297 (C.D. Cal. 1992).

 8          Federal common law recognizes a qualified privilege for official information. See Kerr,

 9   511 F.2d at 197-98. To determine whether the official information privilege applies, the court

10   must balance the interests of the party seeking discovery and the interests of the government

11   entity asserting the privilege. Soto v. City of Concord, 162 F.R.D. 603, 613 (N.D. Cal. 1995). In

12   the context of civil rights action, “this balancing approach is moderately ‘pre-weight[ed] in favor

13   of disclosure.’” Bryant, 285 F.R.D. at 596 (quoting Kelly v. City of San Jose, 114 F.R.D. 653,

14   661 (N.D. Cal. 1987)).

15          The first problem with defendants’ assertion of the privilege is that they failed to provide a

16   privilege log. “The asserting party, as in any case where a privilege is claimed, must sufficiently

17   identify the documents so as to afford the requesting party an opportunity to challenge the

18   assertion of privilege.” Miller, 141 F.R.D. at 300. Pursuant to Federal Rule of Civil Procedure

19   26(b)(5)(A):

20                  When a party withholds information otherwise discoverable by
                    claiming that the information is privileged or subject to protection as
21                  trial-preparation material, the party must:
22                           (i) expressly make the claim; and
23                           (ii) describe the nature of the documents, communications, or
                             tangible things not produced or disclosed – and do so in a
24                           manner that, without revealing information itself privileged
                             or protected, will enable other parties to assess the claim.
25
     1
26     Section 3084.9 has been repealed and, in any event, was part of a section of the regulations
     dealing with inmate sexual safety. See Cal. Code Regs. tit. 15, § 3084, et seq. (repealed). Section
27   3048.9, which defendants cite in the following sentence (see ECF No. 81 at 10) does not exist. It
     is unclear why defendants feel section 3084.9 supports their contention that state law prevents
28   them from releasing information responsive to plaintiff’s request.
                                                      6
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 7 of 24


 1          The advisory committee notes to Rule 26(b)(5) make clear that withholding otherwise

 2   discoverable materials on the basis that they are privileged without notifying the other parties as

 3   provided in Rule 26(b)(5)(A) by describing the nature of the information so as to enable them to

 4   assess the claim “may be viewed as a waiver of the privilege or protection.” Fed. R. Civ. Pro.

 5   26(b)(5) Advisory Committee’s Comment. The comments also indicate that if it appears

 6   complying with the privilege log requirements presents an undue burden, a party may seek relief

 7   through a protective order. Id. While defendants request a protective order if this court orders

 8   disclosure of confidential documents that, after in camera review, are discoverable, they do no

 9   show why creating a privilege log would be unduly burdensome.

10          Nonetheless, the Ninth Circuit has “reject[ed] a per se waiver rule that deems a privilege

11   waived if a privilege log is not produced within Rule 34’s 30-day time limit.” Burlington

12   Northern & Santa Fe Ry. Co. v. U.S. Dist. Ct. for the Dist. of Mont., 408 F.3d 1142, 1149 (9th

13   Cir. 2005). Instead, the Ninth Circuit has instructed courts to look at the following factors in

14   determining whether a waiver has occurred: (1) “the degree to which the objection or assertion of

15   privilege enables the litigant seeking discovery and the court to evaluate whether each of the

16   withheld documents is privileged;” (2) “the timeliness of the objection and accompanying

17   information about the withheld documents;” (3) “the magnitude of the document production;” and

18   (4) “other particular circumstances of the litigation that make responding to discovery unusually

19   easy...or unusually hard.” Id. In evaluating these factors, the court is directed to apply them “in

20   the context of a holistic reasonableness analysis” and not in a “mechanistic determination of
21   whether the information is provided in a particular format.” Id. (emphasis added).

22          Here, the balance of the Burlington factors weighs in favor of finding that defendants have

23   waived the assertion of this privilege. As to the first factor, neither defendants’ objections to

24   plaintiff’s discovery request nor their opposition to the instant motion give sufficient details

25   regarding the responsive documents or the basis for any assertion of privilege. As to the second

26   and third factors, defendants provide the court with no indication as to the magnitude of the
27   document production. Finally, though litigation involving a pro se prisoner carries with it some

28   ////
                                                        7
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 8 of 24


 1   obstacles, there is no cognizable reason why defendants were unable to provide a privilege log in

 2   response to the valid portions of plaintiff’s request.

 3           The second problem with defendants’ assertion of privilege is that this court’s duty to

 4   balance the parties’ interests is only triggered after the party opposing disclosure makes a

 5   “substantial threshold showing.” Soto, 162 F.R.D. at 613 (quoting Kelly, 114 F.R.D. at 669).

 6   The party opposing disclosure “must submit a declaration or affidavit from a responsible official

 7   with personal knowledge of the matters to be attested to in the affidavit.” Id.; see also Stevenson

 8   v. Blake, No. 11–103 LAB (WVG), 2012 WL 3282892, at *2 (S.D. Cal. Aug. 10, 2012). The

 9   declaration must include: “(1) an affirmation that the agency has maintained the confidentiality of

10   the documents at issue; (2) a statement that the official has personally reviewed the documents;

11   (3) a specific identification of the governmental or privacy interests that would be compromised

12   by production; (4) a description of how disclosure subject to a carefully crafted protective order

13   would create a substantial risk of harm to these interests; and (5) a projection of how much harm

14   would be done to these interests if disclosure were made.” Id. (citing Kelly, 114 F.R.D. at 670).

15   If the objecting party does not meet the requirements for invoking the privilege, a court will

16   typically overrule the privilege objection and order full disclosure. Bryant, 285 F.R.D. at 605

17   (citing cases).

18           Here, defendants have not attempted to meet any of these requirements for an assertion of

19   the official information privilege. They simply state that their “objections to the production of

20   confidential use of force documents are valid because disclosure, would undermine the efficacy
21   of the use-of-force-review process” without explaining why that is so. Defendants then argue that

22   “[d]isclosure of such documents also could violate the privacy interests of the involved inmate,

23   and inmates could use any sensitive information disclosed in the report to target or manipulate

24   staff involved in an investigation.” Because the privacy interests here are plaintiff’s and he seeks

25   those documents, that objection holds no sway. Further, the assertion that plaintiff may target or

26   manipulate staff is completely speculative and extremely unlikely since plaintiff is no longer
27   incarcerated at CSP-Sac. That said, this court recognizes that plaintiff’s document request was

28   vague and overbroad.
                                                         8
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 9 of 24


 1          Accordingly, defendants will be provided an opportunity to appropriately assert the

 2   privilege with respect to plaintiff’s request for any documents regarding the appeals he filed in

 3   2018 while incarcerated at CSP-Sac.

 4          Request for Production No. 4

 5                  All documents concerning ZZ cells[,] ZZ cell logs, observing and
                    documenting inmates behavior in the ZZ cell, documenting inmates
 6                  location as being in the ZZ cell [], out counting inmates in the ZZ
                    cell and how this is to be done and by whom.
 7
                    Response to Request for Production No. 4
 8
                    Defendants object to this request on the grounds that it is compound,
 9                  does not describe with reasonable particularity a category of
                    documents to be produced, vague, ambiguous, unduly burdensome,
10                  irrelevant to the claims and defenses in this action, and not
                    proportional to the needs of the case. Defendants further object to
11                  this request to the extent the documents requested are contained
                    within the title 15 or non-confidential portions of the Department
12                  Operations Manual (DOM) that are equally available to plaintiff at
                    his law library. Without waiving the objections, defendants produce
13                  the attached temporary holding cell logs for June 7-8, 2018.
14   (ECF No. 76 at 14-15.)

15          Plaintiff identifies the ZZ cells as cells designed for suicide and contraband watch.

16   Apparently, he was placed in a ZZ cell after the incident which he alleges involved excessive

17   force. (ECF No. 76 at 15.) It is unclear to this court why the information plaintiff seeks is

18   relevant to the claims upon which this case is proceeding. In the screening order, this found

19   plaintiff stated the following claims: (1) deliberate indifference to his serious medical needs

20   when defendants Sahota, Uddin, and Buckman failed to provide him with accommodations to
21   address his mobility problems; (2) excessive force against defendants Vela, Cross, Porter, and

22   Advincula when they forced plaintiff to the ground, struck him in the face, and forced his left arm

23   behind his back to place him in handcuffs; and (3) violations of the ADA and RA for the failure

24   of CSP-Sac to provide plaintiff appropriate housing and other accommodations for his mobility

25   problems. Further, this court found plaintiff did not state a claim for retaliation, among other

26   things. (ECF No. 10.) After the court issued its screening order, plaintiff was given the
27   opportunity of proceeding on the claims in his complaint found cognizable or filing an amended

28   complaint. (See id. at 17-19.)
                                                        9
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 10 of 24


 1          Plaintiff elected to proceed on the cognizable claims and the remaining claims and

 2   defendants were dismissed from this action. (See ECF Nos. 16, 17, 19.)

 3          Because this court finds the information plaintiff seeks regarding the ZZ cells at CSP-Sac

 4   would not lead to the discovery of evidence relevant to his claims, plaintiff’s motion to compel a

 5   further response to Request for Production No. 4 will be denied.

 6          Request for Production No. 9

 7                  All documents, charts, graphs videos and photos of C Facility A
                    sections steps, yard area ZZ cells, holding cages, sally port,
 8                  breezeway, cyclone fence and patio.
 9                  Response to Request for Production No. 9

10                  Defendants object to this request on the grounds that it seeks
                    confidential documents the disclosure of which would create a safety
11                  and security risk; is protected from disclosure by safety and security
                    concerns; the request is compound, vague, ambiguous, unduly
12                  burdensome, irrelevant to the claims and defenses in this action and
                    not proportional to the needs of this case.
13

14   (ECF No. 76 at 16.)

15          Plaintiff makes a number of arguments regarding the relevance of this evidence, including

16   to support his claims against defendant Whaley. However, defendant Whaley was dismissed

17   from this action so any complaints plaintiff has regarding Whaley’s conduct are not relevant

18   herein. Plaintiff does demonstrate that he requires information regarding the layout of certain

19   areas and the presence and height of stairs to show what he was required to negotiate despite his

20   mobility problems and just where those incidents, and the excessive force incident, occurred.
21   Defendants argue only that the disclosure of the documents sought, in particular those documents

22   showing the layout of the prison facility, “would endanger the safety of inmates and CDCR

23   employees, and would jeopardize the security of correctional facilities.”

24           This court does not find a layout of the entire prison is necessary to support plaintiff’s

25   claims and defendants do not explain why the limited information this court finds relevant would

26   be a security risk. Further, defendants make no attempt to explain why a protective order would
27   not sufficiently protect this information from public disclosure. Defendants will be ordered to

28   provide plaintiff with any documents showing the steps, yard area, sally port, breezeway, and
                                                       10
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 11 of 24


 1   patio in C Facility, A section, that relate to the claims in plaintiff’s complaint. This court accepts

 2   that a protective order may be wise to protect these documents from public disclosure. However,

 3   this court does not accept defendants’ limitation of these documents to plaintiff’s viewing only.

 4   Plaintiff should be permitted to not only review but also, if necessary, use these documents in

 5   opposing a motion for summary judgment or making his case at trial.

 6           Defendants shall propose a new protective order that allows plaintiff to obtain copies of

 7   these documents while limiting their disclosure in any public filing or proceeding.

 8          Request for Production No. 10

 9                  All documents prepared for or by RN Linggi concerning Lears HC
                    appeals, mobility, DME’s and ADL’s that Linggi was instructed to
10                  review, evaluate, and all assessments Linggi made in relation to these
                    matters. This request should include but is not limited to staff
11                  assignment notices, confidential appeal inquiries, appeals
                    department documents, notices and directives prepared for or by RN
12                  Linggi or accepting or rejecting her findings and recommendations
                    about plaintiff’s DMEd’s, DPP, ADL’s, 1824 responses and any
13                  other medical issue.
14                  Response to Request for Production No. 10

15                  Defendants object to this request on the grounds that it is compound,
                    does not describe with reasonable particularity a category of
16                  documents to be produced, vague, ambiguous, unduly burdensome,
                    irrelevant to the claims and defenses in this action, and not
17                  proportional to the needs of the case. Defendants further object to
                    his request to the extent that it calls for confidential documents and/or
18                  documents protected by the official information privilege and
                    California Evidence Code 1040. To the extent that this request seeks
19                  plaintiff’s inmate appeals and/or 1824 reasonable accommodation
                    requests, defendants object that these documents are contained
20                  within plaintiff’s central file and, therefore, are equally available to
                    him. Without waiving these objections, defendants produce non-
21                  confidential portions of the inmate appeals that he submitted between
                    June 7, 2018 and November 30, 108 and the emails records with third
22                  party and personal information redacted.
23   (ECF No. 76 at 17-18.)

24          Plaintiff argues that RN Linggi interviewed plaintiff in response to his appeal to “see if he

25   had a disability and if it was being accommodated at CSP-Sac.” (ECF No. 76 at 19.) Again,

26   defendants fail to support their “official information privilege” assertion with a privilege log or
27   any substantive argument. Nor does the court find merit to defendants’ other objections. In fact,

28   it does not appear that defendants address this request in their opposition brief. This court finds
                                                        11
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 12 of 24


 1   the documents plaintiff seeks relevant to his Eighth Amendment medical claim and claim for

 2   violation of the ADA and RA. Plaintiff’s motion will be granted with respect to Request for

 3   Production No. 10.

 4          Request for Production No. 11

 5                  All documents which mention or construe the use of force on plaintiff
                    on 6.8.18. This request should include but is not limited to D.A.
 6                  referral, incident packs, audits, investigations, clarifications, any
                    portion of the RVR not given to plaintiff, confidential appeal
 7                  inquiries, written reports, notice given to plaintiff, video interviews,
                    or any other documents or electronically stored material in
 8                  defendants’ possession.
 9                  Response to Request for Production No. 11

10                  Defendants object to this request on the grounds that it is compound,
                    vague, ambiguous, unduly burdensome, irrelevant to the claims and
11                  defenses in this action, and not proportional to the needs of the case.
                    Defendants further object to his request to the extent that it calls for
12                  confidential documents and/or documents protected by the official
                    information privilege and California Evidence Code 1040. To the
13                  extent that this request seeks portions of plaintiff’s inmate appeals
                    and/or incident or rules violation report documents, defendants
14                  object that these documents are contained within plaintiff’s central
                    file and, therefore, are equally available to him. Without waiving
15                  these objections, defendants produce the non-confidential portions of
                    the inmate appeals that he submitted between June 7, 2018 and
16                  November 30, 2018, incident, and rules violation report documents
                    for June 8, 2018 and will provide access to plaintiff’s use of force
17                  interview video through litigation coordinator at his institution.
18   (ECF No. 76 at 20.)

19          Defendants again fail to support their assertion of an “official information privilege” with

20   a privilege log or any attempt to meet the requirements set out in Soto and Kelly. This court finds
21   no merit to defendants’ other objections. This court finds the documents plaintiff seeks relevant

22   to his excessive force claim and, on balance, discoverable. See Grigsby v. Munguia, No. 2:14-cv-

23   0789-GEB-AC-P, 2016 WL 900197, at *4 (E.D. Cal. Mar. 9, 2016) (information uncovered

24   during an investigation of plaintiff’s excessive force claim is discoverable), mot. for recon.

25   granted in part, 2016 WL 1461614, at *1 (E.D. Cal. Apr. 14, 2016) (requiring CDCR

26   investigative report to be reviewed in camera before being provided to plaintiff); Tabarez v.
27   Butler, No. Civ-S-0360-LKK-EFB-P, 2010 WL 55669, at *1 (E.D. Cal. Jan. 5, 2010) (court

28   grants discovery “for the limited purpose of allowing plaintiff to subpoena from the custodian of
                                                       12
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 13 of 24


 1   records, documents pertaining to ‘any internal affairs investigations that took place following the

 2   riot, as well as any memos or other correspondence pertaining to any breach of policy or use of

 3   excessive force’”); Parks v. Tait, No. 08-CV-1031-H JMA, 2009 WL 4730907, at *6 (E.D. Cal.

 4   Dec. 7, 2009) (investigative reports regarding plaintiff’s excessive force allegations are

 5   discoverable).

 6          Plaintiff’s motion will be granted with respect to Request for Production No. 11.

 7          Document Production Request No. 12

 8                    All documents pertaining to plaintiff’s bed assignment on 6.7.18 and
                      6.8.18 including but not limited to all 154’s, housing log’s, court
 9                    slips, out count slips, e-mails or any other document in defendants
                      possession which mention or construe in any way plaintiff’s housing
10                    location. This request should include but is not limited (to) all times
                      plaintiff was counted, when they were documented or logged and all
11                    documents identifying the name and title of each officer that claims
                      to have counted plaintiff on 6.7.18 and 6.8.18 and each signed count
12                    slip.
13                    Response to Document Production Request No. 12

14                    Defendants object to this request on the grounds that it is compound,
                      vague, ambiguous, unduly burdensome, irrelevant to the claims and
15                    defenses in this action, and not proportional to the needs of the case.
                      To the extent this request seeks plaintiff’s housing history,
16                    defendants object that these documents are contained within
                      plaintiff’s central file and, therefore, are equally available to him.
17                    Without waving the objections, defendants produce copies of
                      plaintiff’s movement.
18

19   (ECF No. 76 at 23.)

20          Plaintiff’s argument is somewhat unclear. He appears to be attempting to show that
21   defendants falsified records regarding his housing assignment. However, plaintiff also states that

22   defendants provided him with a bed assignment notice showing he was housed in cell C2-104 and

23   now contend plaintiff was not housed there during the relevant time. Defendants state that they

24   produced plaintiff’s “CDCR movement history, including his bed assignments for the relevant

25   period.”

26          It is not clear to this court how the documents plaintiff seeks are relevant to his claims.
27   Plaintiff appears to be seeking to establish a new claim of falsifying records. However, falsifying

28   records is not a constitutional claim in a § 1983 action. See Luster v. Amezcua, No. 1:16-cv-
                                                         13
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 14 of 24


 1   0554-DAD-GSA-PC, 2017 WL 772141, at *5 (E.D. Cal. Feb. 27, 2017). Further, the issue in

 2   plaintiff’s excessive force claim is whether defendants used unnecessary and excessive force

 3   while transporting plaintiff. Whether or not plaintiff feels defendants were justified in moving

 4   him is not relevant. The question is whether they were justified in using the force they did. This

 5   court is unable to discern how plaintiff’s housing assignments are relevant to this claim and, as

 6   stated above, plaintiff does not show his placement in ZZ cell is at issue herein.

 7           Plaintiff’s motion to compel further production of documents in response to Request No.

 8   12 will be denied.

 9          Request for Production No. 16

10                  All documents which mention or construe the exact reasons K. Porter
                    announced a “resistive inmate” code at 0820 on 6.8.18 and any
11                  documents which questions, explains or asks for clarification of (sic)
                    Porter why she announced this specific code, if she later believed
12                  plaintiff was not resistive but was assaultive or questions and
                    explains her decision making process in any way regarding this code.
13
                    Response to Request for Production No. 16
14
                    Defendants object to this request on the grounds that it is compound,
15                  vague, ambiguous, unduly burdensome, irrelevant to the claims and
                    defenses in this action, and not proportional to the needs of the case.
16                  Defendants object to the request to the extent that it calls for
                    confidential documents that can-not be disclosed to inmates.
17                  Without waiving the objections, defendants produced the incident
                    and rules violation report for June 8, 2018.
18

19   (ECF No. 76 at 25.)

20          Plaintiff contends that after defendants used excessive force, they falsely claimed plaintiff
21   had injured Officer Burke during the incident. Plaintiff seeks any documents showing why Porter

22   identified the incident as a “resistive” inmate rather than an “assaultive” one. This information

23   could be relevant to plaintiff’s contention that defendants did not need to use the force they did to

24   cuff him. Besides their boilerplate objections, defendants do not explain how any responsive

25   documents are confidential or identify what other documents may be responsive to plaintiff’s

26   request but were not provided.
27          Plaintiff’s motion to compel a further response to Request No. 16 will be granted.

28   ////
                                                       14
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 15 of 24


 1          Request for Production No. 17

 2                  All documents in defendants’ possession which mention or construe
                    how Jake Burke sustained his injury on 6.8.18. This should include
 3                  all incident reports, workers’ rights claims, on the job injury reports,
                    ISUs, IGI reports, use of force reports, hospital reports, xrays,
 4                  MRIs,or any other report which mentions or construe how Burke
                    claims he received his injury on 6.8.18.
 5
                    Response to Request for Production No. 17
 6
                    Defendants object to this request on the grounds it seeks documents
 7                  that would violate at third party’s right to privacy, compound, vague,
                    ambiguous, unduly burdensome, irrelevant to the claims and
 8                  defenses in this action, and not proportional to the needs of the case.
                    Defendants further object to this request to the extent it calls for
 9                  confidential documents and/or documents protected by the official
                    information privilege and California Evidence Code 1040. To the
10                  extent this request seeks non-confidential portions of plaintiff’s
                    inmate appeals and/or incident or rules violation report documents,
11                  defendants object that these documents are contained within
                    plaintiff’s central file and, therefore, are equally available to him.
12                  Without waiving objections, defendants produce incident and rules
                    violation report documents for June 8, 2018.
13

14   (ECF No. 76 at 27.)

15          Plaintiff argues extensively that the injury to Burke was falsified to create a basis for the

16   defendants to “take down” plaintiff. Defendants do not address this request in their brief. From

17   plaintiff’s description of the excessive force incident, any injury to Burke was not a basis for the

18   other defendants to use excessive force to cuff plaintiff. Rather, plaintiff appears to be alleging

19   that the injury to Burke was not apparent at the time and was made up later.

20          This court previously found plaintiff failed to state a claim regarding the rules violation
21   report, disciplinary hearing, or any other potential claims against defendant Burke and Burke was

22   dismissed from this action. (See ECF No. 10 at 14-16.) This court finds plaintiff does not seek

23   information relevant to his claims in Request No. 17. His motion to compel will be denied.

24          Request for Admission No. 7 to Cross

25                  You placed plaintiff in the ZZ cell on 6.7.18 to punish him for not
                    walking up the steps as you ordered.
26
     ////
27
     ////
28
                                                       15
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 16 of 24


 1                     Response to Request for Admission No. 7

 2                     Defendant objects to this request on the grounds that it seeks
                       information that is irrelevant to the claims and defenses in this action;
 3                     not proportional to the needs of this case; and vague and ambiguous
                       as to "[y]ou placed plaintiff in the 22 cell on 6.7.18 to punish him for
 4                     not walking up the steps as you ordered.” Without waiving the
                       objections, Defendant responds: deny.
 5
     (ECF No. 76 at 30; No. 81-1 at 59.)
 6
            Plaintiff argues that defendant Cross purposely misread this request as identifying the cell
 7
     as 22 rather than ZZ. In their opposition, defendant Cross states only that he denies the
 8
     admission. However, Cross does not explain whether he is denying the admission regarding ZZ
 9
     cell or regarding cell 22. Cross will be ordered to respond to plaintiff’s request for admission
10
     regarding ZZ cell.
11
            Request for Admission No. 19 to Cross
12
                       You used force on plaintiff on 6.8.18 for the sole purpose of proving
13                     to him you could over power him and make him "cuff in the back".
14                     Response to Request for Admission No. 19

15                     Defendant objects to this request on the grounds that it seeks
                       information that is irrelevant to the claims and. defenses in this
16                     action; not proportional to the needs of this case; and vague and
                       ambiguous as to "[y]ou used force on plaintiff on 6.8.18 for the sole
17                     purpose of proving to him you could over power him and make him
                       cuff in the back.'' Without waiving the objections, Defendant
18                     responds: deny. Defendant did not use force on Plaintiff.
19
     (ECF No. 76 at 32; No. 81-1 at 62-63.)
20
            Plaintiff simply argues the merits of his excessive force claim. That is an issue for a
21
     summary judgment motion or trial. Plaintiff’s motion to compel a further response from Cross
22
     will be denied.
23
            Request for Admission No. 3 to Advincula
24
                       Admit plaintiff ob[e]yed your order to step into the (stand-up) cage
25                     prior to this incident.
26                     Response to Request tor Admission No. 3
27                     Defendant objects to this request on the grounds that it seeks
                       information that is irrelevant to the claims and defenses in this action
28                     and not proportional to the needs of this case; and the phrase,
                                                           16
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 17 of 24


 1                  "plaintiff obyed your order to step into the (stand-up) case prior to
                    this incident” is vague and ambiguous. Without waiving the
 2                  objections, Defendant responds: deny.

 3   (ECF No. 76 at 35; No. 81-1 at 84.)

 4          This court finds defendants’ continual use of boilerplate objections offensive. Plaintiff is

 5   attempting to obtain admissions to facts that are obviously relevant to his case. Moreover,

 6   defendants appear to be purposely reading plaintiff’s handwriting to make plaintiff’s requests

 7   appear vague. Plaintiff’s request clearly asks whether he obeyed an order to step into a stand-up

 8   cage prior to the excessive force incident. Because defendant chooses to “misread” plaintiff’s

 9   request, he contends it is vague. Thus, his denial is unclear – did he deny the admission using the

10   word “case” or did he deny the admission using the word “cage.” Plaintiff was then required to

11   move to compel a further response. In the opposition, defendant Advincula states that he is

12   denying the admission that plaintiff obeyed his order to step into a holding cell.

13            Plaintiff should not have had to move to compel to obtain this clarity.

14          Request for Admission No. 4 to Advincula

15                  Admit plaintiff placed his right hand behind his back when he was
                    given the order to cuff up.
16
                    Response To Request For Admission No. 4
17
                    Defendant objects to this request on the grounds that it seeks
18                  information that is irrelevant to the claims and defenses in this action
                    and not proportional to the needs of this case; and the phrase "Admit
19                  plaintiff placed his right hand behind his back when he was given the
                    order to cuff up," is vague and ambiguous. Without waiving the
20                  objections, Defendant responds: deny.
21   (ECF No. 76 at 36-37; No. 81-1 at 84.)

22          This court cannot fathom how defendant found plaintiff’s request “vague and ambiguous.”

23   Plaintiff asked for a straightforward admission that, obviously, involved the excessive force

24   claim, the only claim stated against defendant Advincula. In any event, because defendant denied

25   the admission and plaintiff simply argues the merits of his claim, this court finds no grounds to

26   order a further response.

27   ////

28   ////
                                                       17
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 18 of 24


 1          Interrogatory/Request for Production of Documents No. 1 to CSP-Sac

 2                  State and describe all "conflicting reports" in defendants possession
                    which CSP-SAC noted on plaintiff's RFS (7.5.18 and 9.25.18), in
 3                  Sahota's Uddin's and Bobbala's PCP notes and any other CDC and
                    CSP-SAC document contending plaintiff "according to staff report
 4                  he is able to do things. But patient claims he can not able to do
                    things". Produce and identify each report.
 5
                    Response to Interrogatory/Request for Production No. 1
 6
                    Defendant objects to this request on the grounds that it is an
 7                  interrogatory, and not a request for production of documents under
                    Federal Rule of Civil Procedure 34. Defendant objects that this
 8                  interrogatory is vague, ambiguous, compound, unduly burdensome,
                    irrelevant to the claims and defenses in this action and not
 9                  proportional to the needs in this case. Defendant further objects to
                    the extent that this request seeks documents that are equally available
10                  to Plaintiff and contained within his Central File or medical records.
11
     (ECF No. 76 at 39-40; No. 81-1 at 132-33.)
12
            Plaintiff describes a note on his “RFS2” in which CSP-Sac indicated that there were
13
     “conflicting reports” about plaintiff’s disability. One of those reports was identified as a “staff
14
     report.” After the boilerplate objections, defendant further objects on the grounds that, “to the
15
     extent that this request seeks documents that are equally available to Plaintiff and contained
16
     within his Central File or medical records.” Plaintiff argues that he does not have a copy of the
17
     staff report referred to in the RFS. Defendant’s response does not explain that such a document
18
     exists; rather, defendant simply states that if responsive documents are in plaintiff’s central file or
19
     medical records, they need not be produced.
20
            For the first time, in the opposition brief, defendant states that “all” responsive documents
21
     can be found in plaintiff’s central or medical files. Again, a defendant required plaintiff to move
22
     to compel in order to get a direct response that indicates defendant, in fact, considered whether it
23
     had any documents responsive to the request. Plaintiff’s argument shows that he does have a
24
     report authored by Sahota, Uddin, and Bobbala. Plaintiff fails to provide reason to think CSP-Sac
25
     has any other documents responsive to this request.
26
     2
27     An RFS is a request for services form prepared by a doctor to get approval for medical care that
     is not available at the prison. The request is reviewed by at least one higher level prison official
28   for a decision.
                                                        18
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 19 of 24


 1           Plaintiff’s motion to compel a further response will be denied.

 2           Interrogatory/Request for Production of Documents No. 2 to CSP-Sac

 3                   Produce and describe the RFS "approved. by Dr. Sahota". Produce
                     all accompanying documents,·e.mails, directives, phone logs, smart
 4                   committee’s, internal, head quarters correspondence's, notes, reviews
                     and all other documents in your possession which mention or
 5                   construe Sahota's RFS for plaintiffs surgery.
 6                   Response to Interrogatory/Request for Production No. 2

 7                   Defendant objects to this request on the grounds that it is an
                     interrogatory, and not a request for production of documents under
 8                   Federal Rule of Civil Procedure 34. Defendant objects that this
                     interrogatory is vague, ambiguous, compound, unduly burdensome,
 9                   irrelevant to the claims and defenses in this action and not
                     proportional to the needs in this case. Defendant further objects to
10                   the extent that this request seeks documents that are equally available
                     to Plaintiff and contained within his Central File or medical records.
11

12   (ECF No. 76 at 41; No. 81-1 at 133.)

13           Plaintiff seeks relevant information regarding his claim against CSP-Sac for violations of

14   the ADA and RA. Again, defendant’s response fails to indicate whether or not the documents

15   sought are, in fact, in plaintiff’s central or medical file and, again, defendant states that this is so

16   in its opposition brief. Plaintiff’s motion will be denied because he now has an appropriate

17   response.

18           Interrogatory/Request for Production of Documents No. 3 to CSP-Sac

19                   State the names and identify of all CSP-SAC staff who contend that
                     on 5.7.18 or 5.8.18 plaintiff used a cane but walked with a normal
20                   gait.
21                   Response to Interrogatory/Request for Production No. 3

22                   Defendant objects to this request on the grounds that it is vague,
                     ambiguous, unduly·burdensome, irrelevant to the claims and
23                   defenses in this action and not proportional to the needs in this case
                     .. Defendant further objects to the extent that this request seeks
24                   documents that are equally available to Plaintiff and contained within
                     his Central File or medical records. Without waiving the objections,
25                   after a diligent search, Defendant has no information responsive to
                     this request.
26
27   (ECF No. 76 at 42-43; No. 81-1 at 133-34.)

28   ////
                                                         19
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 20 of 24


 1          Because defendant states in its response that a diligent search has been conducted and no

 2   documents have been located, there is no basis upon which this court may require defendant to

 3   further respond.

 4          Interrogatory/Request for Production of Documents No. 1 to Vela

 5                  State what role you played in processing, reviewing, submitting,
                    clarifying, editing, filing (or any other role) plaintiffs RVR for
 6                  battery on Burke on 6.8.18. This request should include but is not
                    limited to the ASU placement notices each role you played in writing
 7                  or reviewing individual reports or approving or rejecting reports any
                    role you played in assigning Ross Valine as the reporting employee
 8                  instead of Burke any role you played in classifying the RVR, back
                    dating Burkes report (if it was back dated) or any other role you
 9                  played or participated in plaintiffs RVR for battery on J. Burke on
                    6.8.18. If there any documents responding to this request produce
10                  each documents.
11                  Response to Interrogatory No. 1 to Vela

12                  Defendant objects to this request on the grounds that it is an
                    interrogatory, and not a request for production of documents under
13                  Federal Rule of Civil Procedure 34. Defendant objects that this
                    interrogatory seeks information that is irrelevant to the claims and
14                  defenses in this action; not proportional to the needs of this case;
                    unduly burdensome; compound; vague and ambiguous as to time and
15                  content. Defendant objects to this request to the extent that it calls for
                    the production of confidential documents, the disclosure of which
16                  would create a safety and security hazard for the institution.
                    Defendant further objects that the non-confidential documents
17                  requested are contained within his Central File and, therefore are
                    equally available to him. Without waiving the objections, Defendant
18                  responds:
19                  (1) Other than documenting that Plaintiff will receive a Rule
                    Violation Report (RVR) in the Incident Package (SAC-FAC-18-06-
20                  0601) and the Administrative Segregation Unit (ASU) Placement
                    Notice, I had no involvement in the RVR Process. To the best of my
21                  knowledge, the only report I reviewed was Sergeant K. Porter's
                    report by signing it as the Reviewer. To the best of my knowledge, I
22                  authored a Form 837-C to submit with the incident package. I also
                    prepared the 837-A, 837-A-1, 837-B-1, 837-B-2 Forms, and the ASU
23                  Placement notice. After all reports were reviewed and signed by the
                    reviewing Sergeant, I did review all reports in order to prepare the
24                  837-A-1 Form for the Incident Package.
25                  (2) I do not recall why R. Valine's report was selected as the
                    Reporting Employee (RE) rather than Burke's report.
26
                    (3) I do not recall when Burke's report was received.
27
     (ECF No. 76 at 68; No. 81-1 at 118-19.)
28
                                                        20
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 21 of 24


 1          Plaintiff argues his excessive force claim and contends “I do not recall” is not an

 2   appropriate answer. He further asks for the production of any relevant documents. In particular,

 3   he identifies Burke’s report. However, plaintiff states in his argument that he received a copy of

 4   Burke’s report on November 11, 2018. (See ECF No. 76 at 69.) It is not clear, then, why

 5   plaintiff states that he requires Burke’s report. Plaintiff’s motion to compel a further response

 6   will be denied.

 7          Interrogatory/Request for Production of Documents No. 4 to Vela

 8                     State why only K. Porter's report admits plaintiff informed officers
                       he could not be cuffed in the back.
 9
                       Response to Interrogatory/Request for Production No. 4 to Vela
10
                       Defendant objects to this request on the grounds that it seeks
11                     information that is irrelevant to the claims and defenses in this action;
                       not proportional to the needs of this case; calls for speculation; and
12                     vague and ambiguous as to time and content. Without waiving the
                       objections, Defendant responds: I do not recall.
13

14   (ECF No. 76 at 65; No. 81-1 at 120.) Plaintiff again argues the merits of his excessive force

15   claim. If Vela does not recall the reason why only Porter’s report includes plaintiff’s statement,

16   any further response would be futile. Plaintiff’s motion to compel Vela to further respond to this

17   request will be denied.

18          Interrogatory/Request for Production of Documents No. 8 to Vela

19                     State why plaintiff was not allowed to refuse his assigned housing on
                       6.8.18 and 6.7.18.
20
                       Response to Interrogatory Request for Production No. 8
21
                       Defendant objects to this request on the grounds that it seeks
22                     information that is irrelevant to the claims and defenses in this action
                       and not proportional to the needs of this case; compound and vague,
23                     ambiguous as to time and content. Without waiving the objections,
                       Defendant responds: Title 15, Article 46, Inmate Housing
24                     Assignments, section 54046.1, a copy of which is available to
                       Plaintiff in his law library.
25

26   (ECF No. 76 at 71; No. 81-1 at 123.)
27          Plaintiff again argues that it is important to his excessive force claim that he had the right

28   to refuse housing and should not have been placed in a ZZ cell. As stated above, this court does
                                                           21
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 22 of 24


 1   not find those issues relevant. The excessive force claim involves the question of whether the

 2   force used to handcuff plaintiff was sadistic or malicious. The fact that plaintiff may or may not

 3   have been justified in refusing a new housing assignment is not relevant to that issue.

 4          B. Motion to Compel Discovery Responses from Defendant Sahota

 5          Plaintiff moves to compel Sahota to respond to six requests for admissions and, it appears,

 6   all the interrogatories he propounded to Sahota. (See ECF No. 76 at 47-64.) Plaintiff provides

 7   the text of the admissions (Nos. 1, 3, 4, 6, 33 and 37), Sahota’s responses, and plaintiff’s

 8   argument. However, plaintiff simply lists a number of interrogatories. He does not include

 9   Sahota’s responses or any argument, so it is not possible for this court to consider his motion to

10   compel further responses to the interrogatories.

11          Sahota’s opposition is very brief. Sahota states that plaintiff’s motion “does not describe

12   his reasoning for deeming Sahota’s discovery responses inadequate.” Therefore, Sahota

13   concludes, “it is impossible for Sahota to respond to the merits of this Motion.” Sahota cites only

14   to page 3 of plaintiff’s motion. It appears that Sahota failed to examine plaintiff’s filing to see

15   that plaintiff did, in fact, provide argument with respect to Sahota’s responses to the requests for

16   admissions.

17          This court agrees with many of plaintiff’s arguments. Sahota’s boilerplate objections are

18   unsupported and many are simply inapplicable. This court fails to see how the following request

19   for an admission is vague - “You determined before 6.4.18 that plaintiff could walk up at least six

20   steps and he could walk long distances on slopes.” (ECF No. 76 at 47.) Further, as plaintiff
21   points out, Sahota failed to meet the requirement that she assert “lack of knowledge or

22   information as a reason for failing to admit or deny only if the party states that it has made

23   reasonable inquiry and that the information it knows or can readily obtain is insufficient to enable

24   it to admit or deny.” Fed. R. Civ. P. 36(a)(4).

25          With respect to the allegation that plaintiff failed to properly meet and confer prior to

26   filing this motion, the court’s Discovery and Scheduling Order specifically exempts this case
27   from the requirements of Local Rule 251, which includes the meet and confer requirement. (ECF

28   No. 63 at 5.)
                                                        22
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 23 of 24


 1           This court recognizes that plaintiff’s motion to compel is lengthy and Sahota may have

 2   had difficulty finding plaintiff’s arguments regarding Sahota’s discovery responses, which start

 3   on page 47 of plaintiff’s 77-page motion. For this reason, this court will not deem the challenged

 4   admission admitted. However, this court will grant plaintiff’s motion to compel further responses

 5   to request for admissions nos. 1, 3, 4, 6, 33, and 37.

 6           With respect to the interrogatories, because plaintiff does not provide Sahota’s responses,

 7   this court is unable to determine their adequacy. Moreover, plaintiff provides no argument

 8   regarding why each response was inadequate. That said, in recognition of plaintiff’s pro se and

 9   incarcerated status, and the requirement that this court liberally construe plaintiff’s filings, this

10   court will permit plaintiff to renew his motion to compel Sahota to respond to plaintiff’s

11   interrogatories.

12                           MOTION FOR APPOINTMENT OF COUNSEL

13           The United States Supreme Court has ruled that district courts lack authority to require

14   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

15   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

16   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

17   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

18   The test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of

19   success on the merits and the ability of the plaintiff to articulate his claims pro se in light of the

20   complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
21   Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to

22   most prisoners, such as lack of legal education and limited law library access, do not establish

23   exceptional circumstances that would warrant a request for voluntary assistance of counsel. In

24   the present case, this court finds plaintiff has represented himself well. This court does not find

25   the required exceptional circumstances.

26   ////
27   ////

28   ////
                                                         23
     Case 2:18-cv-03099-MCE-DB Document 89 Filed 12/17/20 Page 24 of 24


 1             For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

 2   follows:

 3             1. Plaintiff’s motion to compel (ECF No. 76) further discovery responses from defendants

 4   Vela, Cross, Advincula, Porter, Uddin, Buckman, and CSP-Sac is granted in part and denied in

 5   part:

 6                       a. Within thirty days of the date of this order, defendants Vela, Cross, Advincula,

 7   Porter, Uddin, Buckman, and CSP-Sac shall provide further responses to plaintiff’s requests for

 8   production of documents nos. 1, 2, 3, 9, 10, 11, and 16 as set out above.

 9                       b. Within thirty days of the date of this order, defendant Cross shall provide

10   further responses to plaintiff’s request for admission no. 7.

11                       c. In all other respects, plaintiff’s motion to compel further responses from

12   defendants Vela, Cross, Advincula, Porter, Uddin, Buckman, and CSP-Sac is denied.

13             2. Plaintiff’s motion to compel (ECF No. 76) further discovery responses from defendant

14   Sahota is granted in part and denied in part:

15                       a. Within thirty days of the date of this order, defendant Sahota shall provide

16   further responses to request for admissions nos. 1, 3, 4, 6, 33 and 37.

17                       b. Plaintiff’s motion to compel Sahota to provide further responses to

18   interrogatories is denied without prejudice.

19             3. Within thirty days of the date of this order, plaintiff may file a renewed motion to

20   compel defendant Sahota to submit further responses to the interrogatories propounded by
21   plaintiff. The discovery deadline is continued solely for this purpose.

22             4. Plaintiff’s motion for the appointment of counsel (ECF No. 76) is denied.

23    Dated: December 16, 2020

24

25

26
27
     DLB:9
28   DB/prisoner-civil rights/lear3099. lear mtc or

                                                           24
